J-S10043-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INT. OF: D.L.D.                          :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
    APPEAL OF: D.L.D.                               :
                                                    :
                                                    :
                                                    :
                                                    :
                                                    :   No. 1209 MDA 2020

                Appeal from the Order Entered August 24, 2020
     In the Court of Common Pleas of Centre County Civil Division at No(s):
                                   18-2865


BEFORE: MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                                   FILED MAY 13, 2021

        D.L.D. appeals the order of the Court of Common Pleas of Centre County

(trial court) which directed him to be committed to inpatient treatment for a

period not to exceed 90 days. Because the record supports one of the grounds

for involuntary civil commitment in the Mental Health Procedures Act (MHPA)

– that D.L.D. posed a clear and present danger to himself – we affirm.1

                                               I.

        On or around August 12, 2020, police responded to the home of D.L.D.

in response to complaints from his roommates that he was behaving in an

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The MHPA authorizes the emergency involuntary commitment of persons
who are “severely mentally disabled and in need of immediate treatment[.]”
50 P.S. § 7301(a).
J-S10043-21


erratic and dangerous manner. At the time, warrants had already been issued

compelling D.L.D. to undergo psychiatric evaluation.      When police arrived,

D.L.D. was aggressive and non-cooperative – conduct similar to what he

exhibited in recent visits that same month. D.L.D. was taken into custody and

hospitalized in a treatment facility.

      On August 18, 2020, the Centre County Mental Health/Intellectual

Disabilities/Early Intervention and Drug & Alcohol Offices (the County)

petitioned to have D.L.D. involuntarily committed to inpatient treatment. See

50 P.S. § 7303. That same day, a commitment hearing was held before a

mental health review officer and five witnesses testified: Dr. Jeffrey Baker,

Dr. Jason Rock, Erin Crown, William Strayer and D.L.D.            See Hearing

Transcript, 8/18/2020.

      Following the hearing, on August 20, 2020, and at the recommendation

of the mental health review officer, the trial court entered an order directing

D.L.D. to be committed to inpatient treatment for no longer than 90 days.

See 50 P.S. § 7304.      D.L.D. filed a petition for review of certification for

extended involuntary emergency treatment, and after the petition was denied,

he timely appealed, raising one issue in his brief:

      Was there a lack of sufficient evidence presented at the Hearing
      to commit [D.L.D.] to involuntary psychiatric treatment, as there
      was not clear and convincing evidence that [D.L.D.] was severely
      mentally disabled such that he posed a clear and present danger
      of harm to himself and others; namely, whether there was a
      reasonable probability of death, serious bodily injury, or serious
      physical debilitation within 30 days unless [D.L.D.] was forced to
      undergo treatment, or that [D.L.D.] posed a clear and present

                                        -2-
J-S10043-21


       danger to others such that within the past 30 days [D.L.D.] had
       inflicted or attempted to inflict serious bodily harm on another and
       that there was a reasonable probability that such conduct would
       be repeated?

Appellant’s Brief, at 4.2

                                               II.

       D.L.D. now argues that the trial court erred in ordering his involuntary

commitment because the evidence needed to justify such an order is legally

insufficient to satisfy any of the standards outlined in 50 P.S. § 7301(b) of the

MHPA.3 His position is that while some of his behavior was odd, it did not rise

to the level of a clear and present danger of imminent bodily harm to himself,

as the MHPA requires in order for him to be involuntarily committed.

       The County has conceded in its brief that the record does not support a

finding that D.L.D. posed a clear and present danger to others under the

standard outlined in Section 7301(b)(1) of the statute. However, the County


____________________________________________


2 We note that the lapsing of the 90-day commitment period from August 20,
2020, does not make this appeal moot. See e.g., In re J.M., 726 A.2d 1041,
1045 n.6 (Pa. 1999) (appeals from expired involuntary commitment orders
are not moot as appellate issues are capable of repetition and may evade
review).

3 As mandated by 50 P.S. § 7304(c), we will examine the record to determine
whether “there is evidence . . . to justify the hearing court’s findings. Coin.
ex rel. Gibson v. DiGiacinto, 439 A.2d 105, 107 (Pa. 1981).                This
examination requires the reviewing court to take “the record in the light most
favorable to the verdict winner.” In re: Vencil, 152 A.3d 236, 243 (Pa.
2017). The liberty interests at stake in challenges to involuntary commitment
require that we strictly interpret and adhere to statutory requirements. See
Commonwealth v. Hubert, 430 A.2d 1160, 1163 (Pa. 1981).


                                           -3-
J-S10043-21


contends that the record does support the finding that he posed a clear and

present danger to himself under the standard set forth in Section

7301(b)(2)(i).

      The latter statute provides that a clear and present danger can be shown

if:

      the person has acted in such manner as to evidence that he would
      be unable, without care, supervision and the continued assistance
      of others, to satisfy his need for nourishment, personal or medical
      care, shelter, or self-protection and safety, and that there is a
      reasonable probability that death, serious bodily injury or
      serious physical debilitation would ensue within 30 days
      unless adequate treatment were afforded under this act.

50 P.S. § 7301(b)(2)(i) (emphasis added).

      In this case, the trial court held a hearing regarding D.L.D.’s mental

health.   Each of the testifying witnesses had taken part in D.L.D.’s

psychological evaluation within the 30 days preceding the County’s petition

for an order of involuntary commitment. All of the witnesses observed in their

respective capacities a rapid decline in D.L.D.’s mental health, leading to the

conclusion that he required emergency medical treatment.

      Dr. Jeffrey Baker testified that he met with D.L.D. twice in the past

month and that within that span, D.L.D. had become considerably less stable.

See Hearing Transcript, 8/18/2020, at pp. 16-17.      In Dr. Baker’s opinion,

albeit based on his limited interactions, D.L.D. was not fit to make decisions

necessary to protect himself from physical harm.




                                     -4-
J-S10043-21


      A psychiatric physician’s assistant, Erin Crown, also saw D.L.D. on two

occasions to help manage his medications, with the last visit being on July 24,

2020. She testified that D.L.D. had been diagnosed as a schizophrenic, but

that he often had been unwilling or unable to participate in treatment or show

up for scheduled appointments. Crown also recounted being in contact with

the police and discussing D.L.D.’s erratic and paranoid behavior, such as

sending hundreds of fax messages to the police station. Id. at p. 55.

      Dr. Jason Rock, a psychiatrist, testified that he had not personally been

able to evaluate D.L.D., but he reviewed the written evaluations of Erin Crown

and William Strayer, the Centre County Mental Health case manager who

signed the petition for involuntary commitment. Relying on this information,

Dr. Rock determined that D.L.D. had been noncompliant with outpatient

treatment for an active psychotic disorder (schizophrenia), posing a danger to

the health, safety and well-being of himself and others. Id. at pp. 43-45, 49.

In Dr. Rock’s opinion, D.L.D. was best served by inpatient treatment which

would be the least restrictive alternative to provide adequate treatment. Id.

      Strayer also testified at the hearing and gave perhaps the most specific

account of D.L.D.’s behavior in the days before his most recent arrest. Strayer

emphasized that D.L.D. had been keeping the doors open at his apartment,

leaving all the burners of the stove on and leaving the water facets running.

D.L.D. had also been going off his psychiatric medications and generally

presenting as unstable and disorganized.


                                     -5-
J-S10043-21


       It was also undisputed that the police had been called to D.L.D.’s

apartment multiple times within the previous weeks of the hearing due to the

above described behavior, as well as other strange outbursts, such as scaring

his roommates by jumping out at them while wearing a ski mask.

       Finally, D.L.D. testified at the hearing on his own behalf. His comments

were generally incoherent or irrelevant. His main contention was that he did

not pose a danger to anyone and that there had been no evidence that he had

physically threatened harm against himself or others.4

       Taken together, the evidence supports the trial court’s conclusion that

D.L.D. would be unable, without care, supervision and the continued

assistance of others, to satisfy his needs.      There were no overt threats of

imminent violence that D.L.D. directed toward himself, but he exhibited

behavior showing a rapid decline in his mental faculties and a marked trend

toward likely self-harm. Several witnesses testified to that effect, and the

undisputed facts bear it out – especially D.L.D.’s extremely dangerous act of

leaving the stove burners on in his apartment.5




____________________________________________


4It should be noted, too, that throughout the hearing, D.L.D. made frequent
and incoherent interruptions during other witness’ testimony. This further
supports the conclusion that D.L.D. requires help to keep his impulses in
check.

5 Under 50 P.S. § 7301(b)(2)(i), no overt threat of physical harm is needed to
justify involuntary commitment. See generally In re S.B., 777 A.2d 454
(Pa. Super. 2000).

                                           -6-
J-S10043-21


      Based on the clear and convincing evidence, the trial court did not err

in concluding that there is a reasonable probability that death, serious bodily

injury or serious physical debilitation would ensue within 30 days unless

adequate treatment was provided to D.L.D.            The commitment order,

therefore, satisfies the requirements of 50 P.S. § 7301(b)(2)(i), and the trial

court’s order must stand. See In re T.T., 875 A.2d 1123 (Pa. Super. 2005)

(affirming order of involuntary commitment where appellant’s mental

condition was contributing to progressive physical debilitation).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2021




                                     -7-